DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 24 September 2021, the specification and claims were amended. Based on these amendments and the Applicant’s remarks, the objections to the specification and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. With respect to the claim objections based on the language “at least one of X or Y”, such language is being interpreted as being equivalent to “at least one of X and Y”. With respect to the rejections under 35 U.S.C. 112 based on the language “a responsive field”, this language is being interpreted as defined by the Applicant on pages 8 and 9 of the reply.

Claim Objections
Claims 21 and 28-30 are objected to because of the following informalities:
In each of claims 21 and 28-30, both instances of “a location of the at least one of the first or second substrate films” should be replaced with “a location of the respective one of the first or second substrate films”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25, 26, and 28-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 21 and 28-30 recites that the first and second substrate films have “a curvature throughout”. In the specification, lines 7-11 of page 3 disclose that the substrate films can be formed into a desired 3D shape with “various different local curvatures”. Lines 25-30 of page 10 disclose the possibility that the substrate films can have locations of greatest curvature. There is no other discussion of the curvature of the substrate films in the specification. Therefore, the specification does not provide support for the substrate films having “a curvature throughout”. However, Figure 6 does show 
Each of claims 21 and 28-30 also refers to a location of at least one of the first or second substrate films “with the greatest curvature”. The original disclosure does not provide support for this limitation in combination with the limitation that the substrate films have “a curvature throughout” (when the language is interpreted as above). Notably, in Figure 6, each curve has a constant radius, such that there is no location of greatest curvature. To the extent that the entire curve is therefore considered to be a location of greatest curvature, then, contrary to the other limitations of these claims, there are electronic components located at the location of greatest curvature. See the electrically conductive elements 410 and 420.
Each of claims 22, 23, 25, 26, and 31-38 is rejected based on its dependency from a rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25, 26, and 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, each of claims 21 and 28-30 is internally inconsistent in that each claim appears to require both a single continuous curve (at least to comply with 35 U.S.C. 112(a)) and a location of greatest curvature. This inconsistency makes the intended scope of the claims unclear. To rectify this issue in a way that is supported by the original disclosure and that allows the claims to be examined, the limitation that the first and second substrate films have “a curvature throughout” will be interpreted to mean that each of the substrate films has at least two distinct curves (see page 3, lines 7-11, of the specification, which disclose that one or both of the substrate films can be formed into a desired 3D shape with “various different local curvatures”). Each of claims 22, 23, 25, 26, and 31-38 is rejected based on its dependency from a rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 22, 25, 26, 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0094800 (“Keranen”), cited in an IDS, in view of U.S. Patent Application Publication No. 2012/0098115 (“Watanabe”) and U.S. Patent Application Publication No. 2017/0179581 (“Puuri”).
Regarding claim 21, Keranen discloses an electronic assembly (the multilayer structure 100; see Figure 1 and paragraphs 1 and 53) for emitting a responsive field (see paragraphs 1-3, 8, 53, and 68, which indicate that the multilayer structure 100 can be a detector, sensor, or antenna and that it can include a capacitor, inductor, transceiver, transmitter, or receiver), the electronic assembly comprising:
a plurality of electronic components (see the structure identified below in connection with the first and second electrically conductive elements), the plurality of electronic components including:
a first electrically conductive element (selected from among the components/electronics 106 and traces/electronics 108 on the substrate film 102; see Figure 1 and paragraphs 53-55, 67, and 68) arranged on a first substrate film (the substrate film 102; see Id.); and
a second electrically conductive element (selected from among the electronics 112 on the second film 110; see Id.) arranged on a second substrate film (the second film 110; see Id.); and

With respect to the limitation that the first and second substrate films have a curvature throughout, please see the corresponding rejection under 35 U.S.C. 112(b) where this limitation is interpreted to mean that each of the substrate films has at least two distinct curves. Keranen does not explicitly disclose that the substrate films can have curves. However, Keranen discloses thermoforming the substrate films such that they are “shaped to better fit the target environment/device or target use”. See paragraph 79. Also, it is well known in the context of electronic assemblies to form substrate sheets such that they have multiple curves. See Figures 4A-D and paragraphs 49 and 50 of Watanabe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed thermoforming in Keranen such that each substrate film 102, 110 was provided with multiple curves if the resulting shape would better fit the target environment/device or target use (see paragraph 79 of Keranen) and since Watanabe indicates that such shaping is suitable in electronic assemblies (see Figures 4A-D of Watanabe). Further, see MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

While Keranen discloses that the electronic components can be any of a number of different items, including transmitters, receivers, transceivers, capacitors, and inductors (see paragraphs 67-70), and that different types of devices can be produced, including detectors, sensors, and antennae (see paragraphs 1-3), Keranen does not explicitly disclose that the first and second electrically conductive elements are electromagnetically coupled to each other.
Puuri discloses a coupled antenna apparatus including an outer element 102, a middle radiator element 104, and an inside feed element 106 that are capacitively coupled to one another. The outer element 102 is configured to act as the primary radiator element. See paragraph 54 and Figure 1.


Regarding claim 22, modified Keranen discloses wherein the first and second electrically conductive elements include conductive patch elements of an antenna (see paragraph 74 of Puuri, which indicates that patch antennas can be used; see also paragraphs 64 and 65) that are capacitively coupled to each other (see paragraph 54 of Puuri).

Regarding claim 25, modified Keranen discloses wherein the molding material layer is at least between the first and the second substrate films (see Figure 1 of Keranen).

Regarding claim 26, modified Keranen discloses wherein at least one of the first or the second electrically conductive elements has a three-dimensional shape (see 

Regarding claim 28, please see the rejections of claims 21 and 22.

Regarding claims 31-34, “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See also MPEP 2113.
In the present case, Keranen discloses that the substrate films can be thermoformed into a three-dimensional shape (see paragraph 79), and Watanabe discloses forming a sheet such that it has curvatures (see Figures 4A-D). Therefore, the prior art teaches the same product as claimed, and claims 31-34 are unpatentable.

Claims 23, 30, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Keranen in view of Watanabe and U.S. Patent Application Publication No. 2017/0301460 (“Ishida”).
claim 23, please see the rejection of claim 21 except for the discussion of Puuri, which was relied upon for the limitation that the first and second electrically conductive elements are electromagnetically coupled to each other.
Although Keranen discloses that the electronics 106, 112 may include inductors (see paragraph 68), Keranen does not explicitly disclose that the first and second electrically conductive elements include planar coils of a coupled inductor that are inductively coupled to each other.
Ishida discloses an electronic component (see Figures 2 and 3 and paragraph 15) including inductor conductive layers 30a and 34a (see Figures 2 and 3 and paragraphs 26, 27, 39, and 40) that are coupled to one another (see paragraph 40) and that are in the form of planar coils (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic assembly of Keranen as a coupled inductor apparatus, as taught by Ishida, since Keranen discloses that the electronic components can be any of a number of different items, including, for example, inductors (see paragraphs 67-70), and that different types of devices can be produced, including detectors, sensors, and antennae (see paragraphs 1-3). When doing so, an electromagnetic coupling (specifically, an inductive coupling) would be established between the inductor conductive layers 30a, 34a of the coupled inductor apparatus, as claimed. See paragraph 40 of Ishida.

Regarding claim 30, please see the rejections of claims 21 and 23.

claims 37 and 38, please see the rejection of claims 31-34.

Claims 29, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Keranen in view of Watanabe and U.S. Patent Application Publication No. 2016/0363555 (“Kang”).
Regarding claim 29, please see the rejection of claim 21 except for the discussion of Puuri, which was relied upon for the limitation that the first and second electrically conductive elements are electromagnetically coupled to each other.
Although Keranen discloses that the electronics 106, 112 may include capacitors (see paragraph 68) and that the device can be a detector or sensor (see paragraphs 1-3), Keranen does not explicitly disclose a capacitive sensing device comprising first and second sensing elements capacitively coupled to each other, each sensing element including a conductive patch element.
Kang discloses flexible sensor patches comprising first and second conductive electrodes. See Figures 2A and 2B and paragraphs 29 and 30, where conductive electrodes 212 and 214 are used, as well as Figure 4 and paragraphs 53 and 54, where conductive electrodes 412 and 414 are used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic assembly of Keranen as a capacitive sensing apparatus, as taught by Kang, since Keranen discloses that the electronic components can be any of a number of different items, including, for example, capacitors (see paragraphs 67-70), and that different types of devices can be produced, including detectors, sensors, and antennae (see paragraphs 

Regarding claims 35 and 36, please see the rejection of claims 31-34.

Response to Arguments
The Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive in view of the indefiniteness of the independent claims and the resulting interpretation of the limitation that the first and second substrate films have a curvature throughout. As discussed above, Keranen discloses thermoforming substrate films such that they are shaped to better fit the target environment/device or target use (see paragraph 79), and Watanabe discloses that a substrate sheet can be formed with multiple curves, with no components provided at the location of greatest curvature (see Figures 4A-D). Such a combination meets the relevant claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/John J DeRusso/Examiner, Art Unit 1744                       

/MARC C HOWELL/Primary Examiner, Art Unit 1774